

117 SRES 73 IS: Reaffirming the commitment to media diversity and pledging to work with media entities and diverse stakeholders to develop common ground solutions to eliminate barriers to media diversity. 
U.S. Senate
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 73IN THE SENATE OF THE UNITED STATESFebruary 24, 2021Ms. Rosen (for herself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONReaffirming the commitment to media diversity and pledging to work with media entities and diverse stakeholders to develop common ground solutions to eliminate barriers to media diversity. Whereas the principle that an informed and engaged electorate is critical to a vibrant democracy is deeply rooted in our laws of free speech and underpins the virtues on which we established our Constitution, in Order to form a more perfect Union, establish Justice, insure domestic Tranquility, provide for the common defence, promote the general Welfare, and secure the Blessings of Liberty to ourselves and our Posterity…;Whereas having independent, diverse, and local media that provide exposure to a broad range of viewpoints and the ability to contribute to the political debate is central to sustaining that informed engagement;Whereas it is in the public interest to encourage source, content, and audience diversity on our Nation’s shared telecommunications and media platforms;Whereas the survival of small, independent, and diverse media outlets that serve diverse audiences and local media markets is essential to preserving local culture and building understanding on important community issues that impact the daily lives of residents;Whereas research by the American Society of News Editors, the Radio Television Digital News Association, the Pew Research Center, and others has documented the continued challenges of increasing diversity among all types of media entities;Whereas with increasing media experience and sophistication, it is even more important to have minority participation in local media to ensure a diverse range of information sources are available and different ideas and viewpoints are expressed to strengthen social cohesion among different communities; andWhereas the constriction in small, independent, and diverse media outlets and limited participation of diverse populations in media ownership and decisionmaking are combining to negatively impact our goal of increasing local civic engagement and civic knowledge through increased voter participation, membership in civic groups, and knowledge of local political and civil information: Now, therefore, be itThat the Senate—(1)reaffirms its commitment to diversity as a core tenet of the public interest standard in media policy; and(2)pledges to work with media entities and diverse stakeholders to develop common ground solutions to eliminate barriers to media diversity.